Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 with Respect to the Quarterly Report on Form 10-Q for the Quarter ended August 31, 2008 of Scholastic Corporation Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Scholastic Corporation, a Delaware corporation (the Company), does hereby certify, to the best of such officers knowledge, that: 1. The Companys Quarterly Report on Form 10-Q for the quarter ended August 31, 2008 (the Form 10-Q) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: October 7, 2008 /s/ Richard Robinson Richard Robinson Chief Executive Officer Dated: October 7, 2008 /s/ Maureen OConnell Maureen OConnell Chief Financial Officer The certification set forth above is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and is not being filed as part of the Form 10-Q or as a separate disclosure document of the Company or the certifying officers. 35
